United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellville, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-268
Issued: August 12, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 15, 2010 appellant filed a timely appeal from a May 17, 2010 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has more than a two percent right arm permanent
impairment.
FACTUAL HISTORY
On October 29, 2002 appellant, then a 33-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that while in the performance of duty on May 14, 2002 she

1

5 U.S.C. § 8101 et seq.

sustained a right shoulder injury when a door struck her in the shoulder. OWCP accepted the
claim for a right shoulder contusion.
On March 12, 2009 appellant submitted a February 20, 2008 report from Dr. Nicholas
Diamond, an osteopath, who provided a history and results on examination.2 With respect to the
right shoulder, Dr. Diamond opined that appellant had a 16 percent right arm impairment based
on motor deficit and pain.3
Appellant submitted a new report from Dr. Diamond on October 20, 2009, which retained
the date of February 20, 2008. In the revised report, Dr. Diamond calculated an impairment to
the right arm based on the sixth edition of the A.M.A., Guides. He identified Table 15-5, with a
default value of two percent for a shoulder contusion under class 1. Dr. Diamond identified a
grade modifier of three for functional history, one for physical examination and zero for clinical
studies. Applying the net adjustment formula, the net adjustment was +1, which did not change
the default value of two percent.
In a report dated January 12, 2010, OWCP’s medical adviser concurred that the
permanent impairment for the right arm was two percent. The medical adviser referenced the
tables and analysis used by Dr. Diamond. The date of maximum medical improvement was
identified as February 20, 2008, the date of Dr. Diamond’s initial examination.
By decision dated May 17, 2010, OWCP issued a schedule award for a two percent right
arm permanent impairment. The period of the award was 6.24 weeks from February 20, 2008.
LEGAL PRECEDENT
Section 8107 of FECA provides that, if there is permanent disability involving the loss or
loss of use of a member or function of the body, the claimant is entitled to a schedule award for
the permanent impairment of the scheduled member or function.4 Neither FECA nor the
regulations specify the manner in which the percentage of impairment for a schedule award shall
be determined. For consistent results and to ensure equal justice for all claimants OWCP has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.5 OWCP
procedures provide that, effective May 1, 2009, all schedule awards are to be calculated under
the sixth edition of the A.M.A., Guides.6 Any recalculations of previous awards which result
2

Dr. Diamond noted in his history an injury to the left ankle on May 16, 2002, which he described as work
related. That claim is not before the Board on this appeal.
3

Dr. Diamond stated that he was applying the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment. The references to the A.M.A., Guides, however, are from the fifth edition.
4

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
5

A. George Lampo, 45 ECAB 441 (1994).

6

FECA Bulletin No. 09-03 (issued March 15, 2009); Federal (FECA) Procedure Manual, Part 3 -- Medical,
Schedule Awards, Chapter 3.700 (January 2010).

2

from hearings or reconsideration decisions issued on or after May 1, 2009, should be based on
the sixth edition of the A.M.A., Guides. A claimant who has received a schedule award
calculated under a previous edition and who claims an increased award, will receive a calculation
according to the sixth edition for any decision issued on or after May 1, 2009.7
ANALYSIS
OWCP accepted that appellant sustained a right shoulder contusion on May 14, 2002. Its
decision regarding a schedule award in this case was dated May 17, 2010. Since the decision
was issued after May 1, 2009, it is properly based on application of the sixth edition of the
A.M.A., Guides.
In his revised February 20, 2008 report, Dr. Diamond properly identified Table 15-5, the
shoulder regional grid. For a shoulder contusion with residual symptoms and consistent
objective findings, the diagnosis class (CDX) is 1, with a default impairment of two percent for
the arm.8 The default value may be modified based on grade modifiers for Functional History
(GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS).9 The Board notes that
under Table 15-5 for a class 1 shoulder contusion, a net adjustment of +1 or -1 still results in a
two percent arm impairment.10
Dr. Diamond found the GMFH was three (severe problem), the GMPE was one (mild
problem) and the GMCS was zero (no problem, or no available studies). Applying the net
adjustment formula of (GMFH – CDX) + (GMPE – CDX) + (GMCS – CDX), results in a net
adjustment of +1. As noted above, as appropriate, this does not change the default value of two
percent. OWCP’s medical adviser concurred with Dr. Diamond’s calculations.
The Board finds that the weight of the medical evidence does not establish more than a
two percent permanent impairment to the right arm. The number of weeks of compensation for a
schedule award is determined by the compensation schedule at 5 U.S.C. § 8107(c). For complete
loss of use of the arm, the maximum number of weeks of compensation is 312 weeks. Since
appellant’s impairment was two percent, he is entitled to two percent of 312 weeks, or 6.24 weeks
of compensation. It is well established that the period covered by a schedule award commences on
the date that the employee reaches maximum medical improvement from residuals of the
employment injury.11 In this case, OWCP’s medical adviser properly concluded that the date of
maximum medical improvement was the date of examination by Dr. Diamond. The award
therefore properly runs for 6.24 weeks commencing on February 20, 2008.

7

Id.

8

A.M.A., Guides 401, Table 15-5.

9

Id. at 406-411, Tables 15-6 to 15-9.

10

Id. at 401, Table 15-5. A +2 adjustment is a 3 percent impairment, a -2 adjustment results in a 1 percent arm
impairment.
11

Albert Valverde, 36 ECAB 233, 237 (1984).

3

On appeal, appellant’s representative states that “this case” was submitted prior to May 1,
2009 and argues that the fifth edition of the A.M.A., Guides should be the applicable in this case.
It is, as noted above, the date of OWCP’s decision that determines which edition should be
applied. There is no vested right to a schedule award decision under the fifth edition of the
A.M.A., Guides.12 Since OWCP’s decision was issued after May 1, 2009, it was properly based
on the sixth edition.
CONCLUSION
The Board finds that the evidence does not establish that appellant has more than a two
percent permanent impairment to her right arm.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 17, 2010 is affirmed.
Issued: August 12, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

12

See H.M., Docket No. 10-2205 (issued June 6, 2011).

4

